DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 

Claims 1-20 are pending.  Of these, claims 1, 12 and 17 are independent.


Specification/Claim Informality Objections
In claim 8, “generates” should be --configured to generate--, and “sets” should be --configured to set-- (or similar; to correct grammar).  
In claim 9, “generates” should be --configured to generate--, and “blocks” should be --configured to block-- (or similar; to correct grammar).  
In claim 15, “it” should be --in--.
Appropriate corrections are required.

The title of the invention is not descriptive and clearly indicative of the invention to which the claims are directed.  The following title (or similar) is suggested: 
--MEMORY DEVICE AND MEMORY SYSTEM INCLUDING CONTROLLING GENERATION OF DATA STROBE SIGNAL BASED ON EXECUTING A TEST--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, it is unclear in the claim whether “a memory cell array” in line 9 is intended to be same as or different from “a memory cell array” in line 7.
Similarly, in claim 12, it is unclear in the claim whether “a memory cell array” in lines 6-7 is intended to be same as or different from “a memory cell array” in lines 4-5.

Claims 2-11 and 13-16 respectively depend from claims 1 and 12, thus are rejected for the same reason(s) above for claims 1 and 12.

Further, claim 2 recites “when the write operation is performed” in line 4 and then “when the write operation is performed in the test operation” at the end of the claim.  First, they appear to be two different conditions for the write operation, but the operational condition for the former is unclear, e.g., whether it is intended to be --in a normal operation-- or something else.  
In addition, parent claim 1 recites that both the first and second internal write data are generated “by receiving first write data when a write operation is performed in a test operation”, which appears to contradict the limitations in claim 2 “generate the first internal write data from the first write data when the write operation is performed; and a test input driver configured to generate the second internal write data from the first write data when the write operation is performed in the test operation”.

Further, in each of claims 7 and 15, the limitation “generates the flag which is inactivated, when at least one bit among a plurality of bits included in the internal read data is a different logic level than any other bit included in the plurality of bits” includes the scope of two bits having a logic level different than that of any other bits.  However, in Fig. 4 of the application (which the above limitation appears to be referring to), when the two bits IDRD<1> and IDRD<2> have a logic level different than that of any other bits, the flag signal FLAG would still be activated, which is inconsistent with the above limitation.  Therefore, the intended full scope of the above limitation is unclear.

Further, in claim 10, “setting the strobe signal to maintain the constant logic level” and “blocking the operation of generating the data strobe signal” as recited within the “wherein” clause appear to be referring to previous recitations of such but lack clear antecedents in the claims, and are deemed indefinite.

Further, in claim 11, “the data output circuit” and “the data pad” lack clear antecedents in the claims, and are deemed indefinite.

Generally, the claims include a broader term and a narrower term to recite two different elements of a same type, which may lead to ambiguity in claim interpretation (e.g., “an input driver” and “a test input driver” in claim 2; “when the write operation is performed” and “when the write operation is performed in the test operation” in claim 2; “read data” and “internal read data” in claims 10 and 11; “the address” and “an internal address” in claim 20, etc.).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0046788 A1 (“LEE”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 1 and 12, LEE discloses a memory device comprising: 
a data input circuit (e.g., including 31’s and 51’s in Fig. 2) configured to generate first internal write data (e.g., for MB1 in Fig. 2) and second internal write data (e.g., for MB2 in Fig. 2) by receiving first write data (e.g., including data received at 51_1 in Fig. 2) when a write operation (e.g., including writing to MB1 and MB2 in Fig. 2) is performed in a test operation (e.g., associated with ltest/ htest in Fig. 2); 
a data storage circuit (e.g., including 10 and 20 in Fig. 2) configured to store, when the write operation is performed (including writing data to MB1 and MB2 in Fig. 2), the first internal write data (for MB1 in Fig. 2) and the second internal write data (for MB2 in Fig. 2) in a memory cell array (e.g., including MB1 and MB2 in Fig. 2) which is accessed by an internal address (e.g., via 10 and 20 in Fig. 2), and output, when a read operation is performed (e.g., including reading data from MB1 and MB2 in Fig. 2), data stored in a memory cell array (e.g., including MB1 and MB2 in Fig. 2) which is accessed by the internal address (via 10 and 20 in Fig. 2), as internal read data (e.g., provided to 41’s in Figs. 2 and 3A, with reference to D’s in Fig. 3A); and 
a flag generation circuit (e.g., including 41’s in Figs. 2 and 3A) configured to generate a flag (e.g., err_flag’s in Figs. 2, 3A and 3B) for controlling generation of a data strobe signal (e.g., for controlling generation of out_ctrl in Figs. 2, 3B and 4, which strobes the data output circuit 52’s in Figs. 2 and 4; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim), based on the internal read data (provided to 41’s in Figs. 2 and 3A, with reference to D’s in Fig. 3A).

Regarding claim 2, LEE discloses the memory device according to claim 1, wherein the data input circuit comprises: 
an input driver (e.g., associated with 31_1 in Fig. 2) configured to generate the first internal write data (for MB1 in Fig. 2) from the first write data (including data received at 51_1 in Fig. 2) when the write operation is performed (including writing to MB1 in Fig. 2); and 
a test input driver (e.g., associated with 31_2 in Fig. 2 used during testing) configured to generate the second internal write data (for MB2 in Fig. 2) from the first write data (including data received at 51_1 in Fig. 2) when the write operation is performed in the test operation (including writing to MB2 in Fig. 2 during testing).

Regarding claim 3, LEE discloses the memory device according to claim 2, wherein the test input driver (associated with 31_2 in Fig. 2 used during testing) generates the second internal write data (for MB2 in Fig. 2) from second write data (e.g., including data received at 51_2 in Fig. 2) which is input to a pad separate from a pad to which the first write data is input (i.e., data received at 51_1 in Fig. 2 is input to a pad separate from that of data received at 51_2), when the write operation is performed in a state in which the test operation is not performed (including writing to MB2 in Fig. 2 during a normal operation; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim).

Regarding claims 7 and 15, LEE discloses the memory device according to claims 1 and 12, wherein the flag generation circuit generates the flag which is activated, when all bits included in the internal read data are the same logic level as one another (e.g., with reference to Fig. 3A, in which err_flag1 is activated when all of the D bits are of the same logic level, and also for the other err_flag’s in Figs. 2, 3A and 3B), and generates the flag which is inactivated, when at least one bit among a plurality of bits included in the internal read data is a different logic level than any other bit included in the plurality of bits (e.g., with reference to Fig. 3A, in which err_flag1 is deactivated when at least one of the D bits has a different logic level than any other D bits, and also for the other err_flag’s in Figs. 2, 3A and 3B).

Regarding claims 8 and 16, LEE discloses the memory device according to claims 1 and 12, further comprising: 
a data strobe signal generation circuit configured to generate the data strobe signal which toggles, when the flag is activated (e.g., out_ctrl in Figs. 2, 3A and 3B toggles to an active logic level with err_flag’s activated; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim), and set the data strobe signal to maintain a constant logic level, when the flag is inactivated (e.g., out_ctrl in Figs. 2, 3A and 3B maintains an inactive logic level with err_flag’s in Fig. 2, 3A and 3B deactivated; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim).

Regarding claim 9, LEE discloses the memory device according to claim 1, further comprising: 
a data strobe signal generation circuit generates the data strobe signal which toggles, when the flag is activated (e.g., out_ctrl in Figs. 2, 3A and 3B toggles to an active logic level with err_flag’s activated; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim), and blocks the operation of generating the data strobe signal, when the flag is inactivated (e.g., out_ctrl in Figs. 2, 3A and 3B is blocked from generating an active logic level with err_flag’s deactivated; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim).

Regarding claim 10, LEE discloses the memory device according to claim 1, further comprising: 
a data output circuit (e.g., including 32’s and 52’s in Figs. 2 and 4) configured to output the internal read data as read data to a data pad when the read operation is performed (e.g., including a data pad associated with 52_1 in Figs. 2 and 4), and 
wherein setting the data strobe signal to maintain the constant logic level or blocking the operation of generating the data strobe signal, when the flag is inactivated, prevents the read data from being received by an external device (e.g., with reference to Fig. 4, in which an inactive logic level of out_ctrl prevents the read data D’s from being received by an external device).

Regarding claim 11, LEE discloses the memory device according to claim 1, wherein the data output circuit (e.g., including 32’s and 52’s in Figs. 2 and 4) outputs the internal read data as read data through at least one pad among pads included in the data pad (e.g., including a data pad associated with 52_1 in Figs. 2 and 4).

Regarding claim 13, LEE discloses the memory device according to claim 12, further comprising: 
a test input driver (e.g., associated with 31_2 in Fig. 2 used during testing) configured to generate the second internal write data (for MB2 in Fig. 2) from the first write data (including data received at 51_1 in Fig. 2) when the write operation is performed in the test operation (including writing to MB2 in Fig. 2 during testing), and generate the second internal write data (for MB2 in Fig. 2) from second write data (e.g., including data received at 51_2 in Fig. 2) input to a pad separate from a pad to which the first write data is input (i.e., data received at 51_1 in Fig. 2 is input to a pad separate from that of data received at 51_2), when the write operation is performed in a state in which the test operation is not performed (including writing to MB2 in Fig. 2 during a normal operation; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0046788 A1 (“LEE”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 17, LEE discloses a memory system comprising: 
an external device configured to apply a command (e.g., with reference to commands in Fig. 2), an address (e.g., associated with RA and CA in Fig. 2) and first write data (e.g., including data provided to the input of 51’s in Fig. 2), and receive read data (e.g., including data from the output of 52’s in Figs. 2 and 4); and 
a memory device configured to store, when a write operation (e.g., to write data to MB’s in Fig. 2) is performed in a test operation (e.g., associated with ltest/ htest in Fig. 2), first internal write data (e.g., for MB1 in Fig. 2) and second internal write data (e.g., for MB2 in Fig. 2) generated from the first write data (including data provided to the input of 51’s in Fig. 2), output internal read data (e.g., including data provided to 32’s and 41’s in Figs. 2 and 4) as the read data (at the output of 52’s in Fig. 2) when a read operation is performed (e.g., to read data from MB’s in Fig. 2), and control generation of [a] data strobe signal (e.g., controlling generation of out_ctrl in Figs. 2, 3B and 4, which strobes the data output circuit including 52’s in Figs. 2 and 4; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim) depending on whether logic levels of bits included in the internal read data are the same (e.g., with reference to Figs. 3A and 3B, in which the generation of out_ctrl is controlled depending on whether the logic levels of the internal data bits D’s are same, via err_flag’s).
LEE does not disclose that the external device receives the data strobe signal.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to provide the data strobe signal of LEE (i.e., out_ctrl in Figs. 2, 3B and 4) also to the external device, as a single overall pass/fail test result signal (e.g., implied in Figs. 3A and 3B), since providing such information to an external device (e.g., an external tester) was common and well known in the art, in order to enable the external device to quickly and efficiently determine the overall pass/fail test result of the memory device and whether to perform further analysis of the received data.

Regarding claim 18, LEE, as modified above, discloses the memory system according to claim 17, wherein the external device determines whether the memory device has a failure, by comparing the read data and the first write data (e.g., in the modification above, with reference to paragraphs [0078] and [0085] “the external test device receives the Hi-z signals from the semiconductor memory device and recognizes that the semiconductor memory device abnormally operates through them” and paragraph [0054] “the 4 test pattern data D00,01,02,03 to D30,31,32,33 are provided to the external test device only when all of the memory blocks correctly operate”, thus effectively comparing the read data with the known expected test data written to MB’s in Fig. 2 for the test operation and to confirm the overall pass/fail test result; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim).

Regarding claim 19, LEE, as modified above, discloses the memory system according to claim 17, wherein the external device determines whether the memory device has a failure, based on whether the data strobe signal toggles (i.e., in the above modification, with reference to out_ctrl in Figs. 2, 3B and 4 of LEE being provided to the external device, based on whether it toggles high or not indicates a failure of the memory device; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim).

Regarding claim 20, LEE, as modified above, discloses the memory system according to claim 17, wherein the memory device comprises: 
an address decoder (e.g., including 10 and 20 in Fig. 2) configured to generate an internal address for accessing a memory cell array (e.g., including accessing MB’s in Fig. 2) for which the write operation and the read operation are performed, by decoding the address (to write data to and read data from MB’s in Fig. 2).


Allowable Subject Matter
Claims 4-6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4 (and its dependent claims 5-6), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and intervening claims 2-3 and base claim 1, including:  the test input driver comprising a multiplexer (distinguished from DEMUX’s in Fig. 2 of LEE) configured to output selection data by selecting one of the first write data and the second write data based on a test control signal, and a write buffer configured to generate the second internal write data by buffering the selection data based on a write signal.
Regarding claim 14, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and intervening claim 13 and base claim 12, including:  the test input driver comprises: a multiplexer (distinguished from DEMUX’s in Fig. 2 of LEE) configured to output selection data by selecting one of the first write data and the second write data based on a test control signal; and a write buffer configured to generate the second internal write data by buffering the selection data based on a write signal.

Relevant Prior Art
Among relevant prior art references, US 2009/0228747 A1 (“KIM”) teaches grounding a DQS pad (e.g., PAD1 or PAD2 in Fig. 3A, and PAD in Fig. 3B) based on a test result (e.g., COMP_1 or COMP_2 in Fig. 3A, and COMP in Fig. 3B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824